___________

                                     No. 96-3257
                                     ___________

United States of America,                *
                                         *
               Appellee,                 *
                                         *   Appeal from the United States
        v.                               *   District Court for the
                                         *   Northern District of Iowa.
Edward J. Woods,                         *
                                         *         [UNPUBLISHED]
               Appellant.                *


                                     ___________

                       Submitted:    February 28, 1997

                            Filed:    March 17, 1997
                                     ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


        Edward J. Woods appeals the 72-month sentence imposed by the district
    1
court after he pleaded guilty to two counts of being a felon, and a person
previously committed to a mental institution, in possession of firearms,
in violation of 18 U.S.C. §§ 922(g), 924(a)(2).        Woods challenges the two-
level enhancement he received for possessing a destructive device, under
U.S. Sentencing Guidelines Manual § 2K2.1(b)(3) (1995).


        We do not believe the district court clearly erred in finding Woods
possessed the essential components and the intent to make a destructive
device.      See United States v. Williams, 97 F.3d 240, 243 (8th Cir. 1996)
(standard of review).       At sentencing, a special agent for the state fire
marshal’s office     testified that Woods had




        1
      The Honorable Michael J. Melloy, Chief Judge, United States
District Court for the Northern District of Iowa.
the necessary materials to manufacture an explosive device, and could
easily have done so; and the government introduced evidence that Woods had
made bombs in the past, intended to do so in the future, and owned books
detailing how to make bombs.     See U.S. Sentencing Guidelines Manual §
2K2.1, comment. (n.4)(“destructive device” includes combination of parts
designed or intended for use in converting device into destructive device
such as explosive or incendiary bomb); cf. United States v. Holden, 61 F.3d
858, 860 (1st Cir. 1995) (per curiam) (unassembled land mine constituted
“destructive device” under U.S.S.G. § 2K2.1(b)(3); defendant had all
necessary components, and no evidence he could not have readily constructed
device).   We therefore conclude the district court properly applied the
enhancement.


     Accordingly, we affirm.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-